Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6 and 10, the limitation of “the backlight module wherein the plurality of first regions wherein an area of the plurality of first regions covered by the metal film (in claim 6) /particles (in claim 10) layer is half of an area of the plurality of first regions” is unclear language, because the first region itself is the metal region, or, it is not clear what is the first region area within the first region where there is no metal region. The second regions”
In claim 7, the limitation of “wherein the first optical structure comprises metal particles distributed at intervals between the two adjacent first regions”, is unclear language because the first optical structure itself comprises the first regions, and the metal particles are disclosed to be on the first regions, it is not clear how “the first optical structure comprises metal particles distributed at intervals between the two adjacent first regions”. Appropriate correction is needed. For purposes of examination, the limitation is considered as “wherein the first optical structure comprises metal particles distributed in the plurality of first regions at intervals between the two adjacent second regions”.
Objection to Specification
The Specification is objected to because of the following reasons:
In the paragraphs below:
[0009]    In some embodiments of the present disclosure, an area of the plurality of first regions covered by the metal film layer is half of an area of the plurality of first regions.
[0013]    In some embodiments of the present disclosure, an area of the plurality of first regions covered by the metal particles is half of an area of the plurality of first regions.
0046]    In some embodiments of the present disclosure, an area of the plurality of first regions covered by the metal film layer or the metal particles is half of an area of the plurality of first regions.
“an area of the plurality of first regions covered by the “metal film layer”/”metal particles” is half of an area of the plurality of first regions” is unclear language, because the first region itself is the metal region, or, it is not clear what is the first region within the first region area where there is no metal region. The plurality of first regions are considered as different from the second regions since they are the reflective/metallic regions. Therefore it is not clear if only part of the first regions is covered by metal, then what is the other material for the other part of the first regions. Appropriate correction is needed. For purposes of examination, it is considered as “the backlight module wherein the plurality of first regions wherein an area of the plurality of first regions covered by the metal film layer is half of an area of the plurality of second regions”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a) (1) based upon a public use or sale or other public availability of the invention.
Regarding claim 1, Chen  (CN 102840520, cited by Applicant)  teaches a  backlight module (Fig.4 and Fig.5a and Fig.5b and the corresponding text), comprising 
Regarding claim 14, Chen teaches that display device comprising the backlight module (page 9 of Chen).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 2-6, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kim (US 20110261290)
 Regarding claims 2 and 15, Chen teaches the invention set forth in claims 1 and 14 above but is silent regarding the second optical structure comprises a diffusion layer, and the diffusion layer is configured to scatter the light reaching the second optical structure.
 Kim teaches the second optical structure comprises a diffusion layer, and the diffusion layer is configured to scatter the light reaching the second optical structure (Fig.18 and 232a in Fig.5).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use diffusive reflective layers on the second optical structures as disclosed by  Kim, in the device of Chen  in order to achieve uniform brightness of light ([0090] in Kim).
Regarding claim 3, Chen in view of Kim teaches the backlight module wherein the diffusion layer comprises scattering particles (232a and [0090] in Kim) arranged on the circuit board. The same reason to combine art as in claim 2 applies.
Regarding claims 5 and 17, Chen in view of Kim teaches the backlight module  wherein the first optical structure is a metal film layer, and the metal film layer covers a part of each of the plurality of first regions ([0082] in Kim, same material as 232a and [0068]).
the first regions correspond to the light sources regions in area/size (First paragraph of page 8), but does not teach the backlight module wherein an area of the plurality of first regions covered by the metal film layer is half of an area of the plurality of first ( - -second - -) regions (see 112 rejection above).However it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the area of the first metal regions in order to optimize the brightness levels.
Claims 11, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and further in view of Lai (US 200901684580) and Sakamoto (US 20140177278)
Regarding claims 11, 12 and 21, Chen teaches the invention set forth in claims 1 and 14 above but is silent regarding the first optical structure comprises a groove arranged in the plurality of first regions and a transparent filler, wherein the transparent filler is filled inside the groove and has air bubbles (for claims 11 and 21) and wherein a material of the transparent filler is polyethylene terephihalate (PET), poiymethyl methacrylate (PMMA), or methyl methacrylate (MS) (for claim12).
Lai teaches a light guide with a recess filled with PMMA ([0026]) and Sakamoto teaches a light guide member wherein the optical structure comprises a groove arranged in the plurality of first regions and a transparent filler, wherein the transparent filler is filled inside the groove and has air bubbles ([0019],[0074]).
.
Claims 7, 9, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yagi (US 20110255835)
Regarding claims 7 and 19 Chen teaches the invention set forth in claims 1 and 14 above but is silent regarding the first optical structure comprises metal particles distributed at intervals between (see 112 rejection above)  the two adjacent (- - in the first regions - -) first regions.
Yagi teaches a light guide with reflective element 40 (Fig.4) with metal particles ([0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use metal particles in the reflective patterns of Chen as disclosed in Yagi, in order to achieve adjustment of scattering/reflective levels ([0055] in Yagi).
Regarding claim 9, Chen in view of Yagi teaches the backlight module wherein a material of the metal particles is aluminum or silver ([0055] in Yagi).
the first regions correspond to the light sources regions in terms of area/size (First paragraph of page 8 of Chen), but does not teach the backlight module wherein the plurality of first regions wherein an area of the plurality of first regions covered by the metal particles is half of an area of the plurality of first (- -second - -) regions (see 112 rejection above). However it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the area of the first metal regions in order to optimize the brightness levels.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Overes (US 20150355505)
Regarding claim 13 Chen teaches the invention set forth in claim 1 above but is silent regarding a light exiting surface of the light guide plate is arranged adjacent to the light entering surface, and a side surface of the light guide plate arranged opposite to the light exiting surface comprises grid points, wherein the grid points are configured to scatter light.
Overes teaches a light guide with a light exiting surface of the light guide plate is arranged adjacent to the light entering surface, and a side surface of the light guide plate arranged opposite to the light exiting surface comprises grid points (150), wherein the grid points are configured to scatter light ([0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use grid scattering points on the light exit surface .
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Meng (US 20150192278)
Regarding claims 4 and 16 Chen teaches the invention set forth in claims 1 and 14 above but is silent regarding each of the plurality of light sources comprises a light emitting diode (LED) lamp and a packaging layer covering an outside of the LED lamp, and an outside of the packaging layer comprises a reflective layer configured to reflect light reaching the plurality of light sources back to the light guide plate.
 Meng teaches a light guide with side emitting LEDs wherein each of the plurality of light sources comprises a light emitting diode (LED) lamp and a packaging layer (7 in Fig.1 and Fig.6) covering an outside of the LED lamp, and an outside of the packaging layer comprises a reflective layer configured to reflect light reaching the plurality of light sources back to the light guide plate ([0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use reflecting package for LEDs,  as disclosed in Meng in the device of Chen, in order to increase the LED light emitting efficiency ([0029] in Meng).
 				Contact Information



/Fatima N Farokhrooz/
Examiner, Art Unit 2875